Cask avai-cr pps Bie ACENGL a \eaueiR 2) ries.03 026 "Pag 1 of 26

| \oc “Whe UO 2ehern Disivich of May

( N orthern \Diwiston) ”

 

 

Noviweed OO Wherestor, Fash ME Cou: Caw Ackon
DP enorme Dorsey - 2h “Vhorxas :
\Y\\ Chae Hels vO Awtonio” Toy le .
Dswesne Wore VS - Avthony Wo a\\c, CQ. C sted % “Suny
ators K2ac Loves, NW SAnuall. Dewan}
Clas soe Telos . O\rivexr Webdio
Qoaynond Ws\\iams -
on FILED - MQ
Tate. Ea ceeou,
” iva SOMREDEV I. 1 & aa

Canecdkenal OMicer ~ UOnlenaan Vin dec
Cowacttonal OFF cer — Unicncrsn Binns 2:2 Neva
Cavrecks onal os Cat = Unrlensuin Lola els, Maarten Vermaat - Magistra
Comactroval OSicee — Urienaron MVVex

C oectienal OGicex - Unierann & ow wht.
Cowechonal OMGicer - Unlenoion Sat. Bewmishe,

Erica Wuss, Warden

Detendonts

(C, wil amvlo eh :

ee
Case 2:21-cv-00136-RJJ-MV ECF No.1, PagelD.2 Filed 03/02/21 Page 2 of 26

Sourisdiction:

This is OA Civil Action Pursuant to 42.

U.S.C. 8 1%83, Thus jurisdiction and Venve
IS eroeger fer this Coort, Pursvant to the

foWowing: 28 U.S.C. $1351 and 1343 (4) (3).

Keeviovs Lawsuits:

This actlon ts brought by Mo lhiele Tnmetes,
to Which some have filed lawsoits with the

Feclera | Cooct, lUhile Some have not. Forther,
Some Inmates have Cases Pending i'n nediatien,
However, No LInmates fhas any actions Pending
against the Defendants in this Case, e: ther
Stale or Federal.

Place of Corcent Confinement:

 

AU Inmates tn this actton are Currently
Confined at!

Marquette Branch Frison
1460 OS Highway Ul. South

Marg vette, Michigan 4788S

Zi.
Case 2:21-cv-00136-RJJ-MV ECF No.1, PagelD.3 Filed 03/02/21 Page 3 of 26

Parties:
Plaintiffs:

Are listed above on the PHEeviovs PXJE.
However, this action ¢s fer all these Similact
Situated at Macqvette Reranch Frisen “C* Slock
in Segregation between October [9 through the
20% of 202°. Whe were A agnosed tuith Coviel-

1 Wiros.

Defendants:

Defendants are beina Sued in their individual

 

CaPacitves onty: And Correnty work fer the Michigan
Department ot Corrections at the. Marquette (ranch Pelson.

Statement of Claims:

Plaintils Clarm thet the Defendants Violated the
First and Eighth Amendments to the Onited States
Constitution. By Cetalisting against these Plainktfs fer
Making Verbal Complamts, filing gClevances, and fer being
involved i'n the Chliprewe tTneardent of September (S,
2020. By Qgutherizing Gnd releasing Peeper Seray and fear

gos 'n @ Unit with Dnmates who were Positive with the
Covide-\% Virvs, and then Cetused Health Care treatment.
Zn disregard of Placnhtts Serioes Medical Conditions:

2.
Case 2:21-c 186-RJJ-MV ECF No. £ Page ed 0 ee Page 4 of 26
. of ue envlen + Ot Par

) These Claims Stem from a early Morning
October 20, IG20- meen.

2) Emergency Kesgonse ‘Team (Was GgHemeting +0

femove an snmate from “C” Block Cell First
22. ,

3) As this inmate cefused to be abstracted
4 ee the Cell.

4) ERT was Called veen te VSe alternative

force . ( 1@, leargas, Lat ')

5) Fre ceiving the events to untold, Tamates
locking on the Segregation Side began to
J ore?

inquire as to the method of abStraction.

6) These Inmates, qt all times Peo Shall
be refercead to as the “Plaint ee or "Ple AteS

{rams time to time.
Case 2:21-cv-00136-RJJ-MV ECF No.1, PagelD.5 Filed 03/02/21 Page 5 of 26

7) At all times mevelant, these Plaintitfs
Were Confirmed for having the Covid-
19 Virus, by Health Care fersonne \,
before anc Curing this instant “acident-

3) Phesnalhcee ~ Thomas , Whe at this time , locks
IN Cell First-22. One ceil overfrom this

Inmate,

9) Pl eimiae ~ Thomas informed the ERT, Who

Gt this time, located in front of his Cell
€qui pect With A Carnera and Chemical Agents,
that he Suffecs Lrom ASthma ands Glreacdy
experiencing Respratocy isrues due. tc. him

battling Couric - 14.

[0) ieattbe Thomas then askecl Costody
Ste €€ andc/ the ERT to Temove fim bere
Qdministecing ther Chemical Agents.

D ands et 2 hitens Concerns and fFeques+
to be Protected Was i9norec.

Bi
Case 2:21-cv-00136-RJJ-MV ECF No.1, PagelD.6 Filed 03/02/21 Page 6 of 26
‘ i
| n October 20, 2020,
[2) Around 2:00AM, O O
pare masked, and equipped

g¢tacted the TPnmate in
While he Gas aSleee.

Coustedy S
Lyith Sh ields )
Cel\ Ficst- Z \

13) These Mashed Custody Stat , Stormed
the inmate's CE\\ firing mMoltiele

Founds Of tear gas and peprer Spray:

14) ‘This excessive arniount of tear Gas Ghd
Pepper Spray qoickly Saturated the Cell
Gren.

fs) Being an Open bar Setting in CC” Bloc®,

this gas and Spray advanced to the
Surrounding Cells, (Ae a Cloud of

Poisonous 945.
16) To exasperate this Sitvation C Bleck
Utilizes aq Centea\l Vent laten System.

|7) That being, if the @Geisenovs fumes did
Not enter throvgh the open Dars,
Case 2:21-cv-00136-RJJ-MV ECF No.1, PagelD.7 Filed 03/02/21 Page 7 of 26
‘

The Pelsconous Com binatlen of tear GaS
and Ppeprer SProY Would be Cacrled
Via VentiladHon.

| 8) Plant fs iMmediately Started to Comp leva
OF lack of arr, and Compound di biculty

OF breathing.

19) One Plain bt Plain tiff - Usilliiams immediately
Started Choking ancl Vom tig.

20) Plainthtt- Williams Stated to Stell,” I'm

having Severe Chest PAIN, Please alert
Medical

2!) Correctional Officer Unknown Binnec, herein after
Defendan4- inner

22) Defendant - Binner looked UP the Stairs and

Stetecdk ~ Vou goys Corll be alright.”

23) As the Gas Seread from Cel\ to Celt.

24) Other Inmates began +6 Chole ard Vomit,

7
Case 2:21-cv-00136-RJJ-MV ECF No.1, PagelD.8 Filed 03/02/21 Page 8 of 26

25) As Cries for hele increasecl.

2%) Correctiona | OFF 1Cers Unknown Lamentola
and Millee. (Jho Shall be referred to
heceinaftec as Delendant- Zamentola, and

Defendant -Miller. ( Defendant -Miller is an Ofei cer
From the Chippewa Frality, transferrecdt to MRP),

27) Defendant-Lamentola Stated, * You guys (ie
Comelaiaing, and boriting GCIEVANCES, tJel( there

You go.”

28) Another Plaintt, Plainti€- Dorsey, Stated,
“Im Asthmatic Please Contact Health Care, Im

having trouble breathing,”
2%) Defendant- Myllec Stated, ‘ We +urnecl on the

wan

Shower fan, You guys will be Olay: Sost relax.”

30) An Inmate, Plaintiff - Witherspoon, /Yianagedl
to assert himself Glove the hysteria
and Stated from belind the bacs,
"Please, anyone Call Health Care, T’m
Asthmatic, I’m having Chest Gains ane
Shortness of breath.“
Case 2:21-cv-00136-RJJ-MV ECF No. 1, PagelD.9 Filed 03/02/21 Page 9 of 26

31) Correctional Officer Oh Known Vinder
(Who Shall be Cefecrecl to as Defendant -

Vinder Statecl, ° You Qoys Shovid have
thought Gbout that before clestroying
Neebish Onit™)

32) Inmate, Plaintff- Belly Chimed in and

quickly Stated, “T need medical attention,

Zheave asthma, and £™ having additonal

Problems clue +e having the Covid- Vires.

33) Again, befendant- Vinder Stated, Vo, Loe

are busy. IF you guys are in need oF
health Care, than Pechaps You goys ,
Shoulewt have Clestroyed Meebsh Onit.

$4) Plein ditt- Kelly Stated | “Im A Genera |
Fopulation Prisoner , “oe Plos, LJhat Ccloes Het have

to do to'th Aealth Care.“

3S) Defendant - Vindler, Stated, I dont brow,
You guys figure it out, /Ke L Seud, We APE

ways t/
X Neebish Unit is at Chippewa Correctional Facility

a Place of incident on September 13, ZO20.
&.
Case 2:21-cv-00136-RJJ-MV ECF No.1, PagelD.10 Filed 03/02/21 Page 10 of 26

39 Ps Plaintitts Continvecl +© Choke, ancl

Yorn it,

37) Defendants fefosed to either open the
Winclews, a7 turn on a fan inerder ts

dispel the Chemicals.

38) As, an Tnmate, Plaintff- Taylor Stated

“The toindows are Cight there, ost open
A window Please I’m having trouble

breathing _
29) Defendant- Miller Stated, You guys are

Okay, Just lay down’, * The more yeu Cry,
the worse it will get.”

4) Inmate, Plaintif€— Thomelins Statecl “Why
did you goys Clo that, Yeu Could hee Pull
him Gut Withoot the gas and Peerer
Spray.” * jou are Punishing US all.”

4) Defendant-Z amen tola, Stated 7 You Joys

Came as a Unit, “We will deal with You
GS QA Onit”

}0.
“ Casg 2:21-cv-00136-RJJ-MV ECF No.1, PagelD.11 Filed 03/02/21 Page 11 of 26

2) Nelie, dent-Lamentola, further Stated,

\\

You & Ovs Shoold think About +hat the
Next +ime YOU clestroy a Unit.”

43) Later thet morning , & Correcton.\

Of ticer On known Sot. bhithac , Lodho Shea \)
De refercedl to hereinafter as Defendant-
Whitlar, While making a “COC Bloc found.

74) Plean tiff - di llaams Stated to Defendant-

(hitler, » bdhy didn’t You Guys SUSt
Move the inmates (Who Were osthmatic.”

IS) Defendant - bJhit\ar Stated, bde

Fo Nowe Ql\ the Protecals You qUoys
Will be fine.”

He) Fie imtite = Ldiliiams Stated "0.6, but

We are Positive foc Covid- 14 this
Attack has only ade rt LOOrse.”

iL.
Case 2:21-cv-00136-RJJ-MV ECF No.1, PagelD.12 Filed 03/02/21 Page 12 of 26

U7) Plainht€- (Williams focther Stated, A
lot of os Neecl medraal attenttn,

4)

Please alert them.

48) As the vVorces foc hele from the

Tamates in creased.

L1G) Delendant- Wohitler, lvalbed oL€
Stating , “ Jost lay alsen, Voie Guys Lent
be fine.”

SC) As the rroming Cacriecl on, Luith s)0
hele Lrom Staff or Medical.

Ss) Doring ar) Cound , gnothec CanrrecHons |

Officer Unknown Sot. Bemistec bdhe
She }] be referred to as Defen dent ~
fkem istec here ottec

52) An Inmate, Plaintife- LJallace Stopped
ete roland - RBRemister Qhel Stotecl » bShy

Ld,
x Case 2:21-cv-00136-RJJ-MV ECF No.1, PagelD.13 Filed 03/02/21 Page 13 of 26

cid You Wake the Call te tesr gas
Si OWN

and Peppec Spray that cell. Anowing
that }+ (ould Seread throughoot a
Onit of People that's Positive far

Covid- 19%

$3) Defendant - em i'ster Ste tect "You GUYS
Loill learn +o fellow the roles at
this facility,”

54) Plain ti££ - (WDadlace. Stated, " Bot Vo
ane Your Steft have Violated the

fules, by tear gessing a Unit of
People Luho are Sich with 6 CesPi-

€ f
4 tory VITUS, amoung othe il\nesses/

5S) Defendant -~ Bemister Stated, eli
that is tdhat qrvevances gre for
have at 1.7

56) Plaintiff - lJallace Sete , " Oust alert
Health care, 4s Lm having trouble

13,
Case 2:21-cv-00136-RJJ-MV ECF No.1, PagelD.14 Filed 03/02/21 Page 14 of 26

ST)

58)

§4)

@)

Virus,

the Marquette Qranch Prison. And Shs
be referred herein 4

breathing, and Chest Pains from
these Chemicals.

Defendant- Remistec Stated, “rt

You guys need Health Care, Write
A Kite te them.” as Defencdlant-
Bemisteer Balhked OFF.

Plaintiff- Norsey, as Well as other

Plaintif€s, Receiving No Meedli'ca |

Gttention filed Arievances, bd hich
Cecetved arievance identifier NUMbES:

MBP/ 20111614. (see M.b.0c* [orievance
Tracking System for Mone Ldentifver Mumbers
on Grievances Filed by these Plaintiffs.)

Due in Part by the Chemical atteck lay
these Defendants, Plainh€s Continue to

Struggle Cuith the cespiratery Virus.
ddhile PlaintFts were SHI Lighting this

Erica Hoss, Who 1S the LJacdea ter
lf

8 Defendant oad Huss,

14.
» Casé 2:21-cv-00136-RJJ-MV ECF No.1, PagelD.15 Filed 03/02/21 Page 15 of 26

GI) Meade rounds in “Cc” Rlock Segregation
Side orf October 24,2020, just around

(4) foor Cys atter this Gtreck.

62) Inmates Stopped Defendant- Muss
fegacding +his assault with Chemica!
agents While Inmates tvere Sich forth
the decd ly Covid- 14 WICOS .

3) Defendant - Huss Stated, . Jou QGYYS oe

Over reactingy “You guys must femember
Yeu lwovldn't be here jg You clidnt ole strey

Vezbish Unit.”

4) Heacing the Statements of Defencant-
Hoss, Inmates began te Curse ana
Scream at Detendaent- Huss.

68) Defendant -~ Hoss Stated " Tim net
Concerned With any of that, L’m only
Concecned About lAeeping Shaft, and
Finding Staff pe lwock the PikSety?

66) Inm ates Collectvely Stated, » Your Steff
Sprayed Chemical agents in the QI, gnd
Then fetosed toe open any tinidlews, or Crovidle

1B.
» Case 2:21-cv-00136-RJJ-MV ECF No.1, PagelD.16 Filed 03/02/21 Page 16 of 26

Os Medical treatment,”

67) Defendant—- Huss Stated, “ © dont
See anything Corong with thelr Conecct,
Y What T do take Issue ath 'S You QS
Not fellowing the roles.”

¢

68) After making 4 Semi - round, Defenclant-
Huss Jett the “C” Block Building.

62 On October 25,2020, Defendent- Huss
feturned +o "“C° Bleck around 6-em.

7°) Drnmates Conf'nved te press thelr
Concerns of Chemical agents being USec
buhile everyone was Positive forth this

Cleadly Tespiratery Virus,

7) Around /-pm, during De fencdlant~ Muss s
Coond on October 25, 2020, Plaintt-

Witherspoon became UN PE Spensve , Ldhile
De lencdent- Huss lortnesse A this event.

72) Plaintiff: LOitherseoon t045 loheeled ovt
of the Unit by Health Care, dve te

bresthing Complications attec being exposed
to +he PO 1 SONOS TOxiCants) OaNW Sio+
recetuing S77 CAVCOA treatmen+4,

lo.
: Case 2:21-cv-00136-RJJ-MV ECF No.1, PagelD.17 Filed 03/02/21 Page 17 of 26

73) Inmates AQaiNn Stated, this 15 What
We are hal king Cbov t.

7“) Phadhkite - ThemelAins Statedl, "See, this
1S hsepening right in font of Your foce.”

"Plesk Set orders Not +e felease Chemical
agents in this Unit, especially Chile
We are battling Covid-l4~

78) Defendant - Hus 5 AQ Stwhedli 7 Tn
Only Concerned with Keeping StF,"

76) Defendant - Hoss further stated » You guys
Need to think aboot what You dich +hed
lesel You here. -

77) Defendant- Hoss Completed her founds
and lett the Un't.
78) Plaintitts Claim thet this Gas the

last time Deftendant- Hoss Wade
Segregation roonds in ~ C~ Block.
Case 2:21-cv-00136-RJJ-MV ECF No.1, PagelD.18 Filed 03/02/21 Page 18 of 26

| CAUSE OF ACTION (L)

Feast Amendment Constitutiona|! Violation

“ Retaliation

A) Protect Conduct:

7%) Plaintiffs Claim that Plaintiffs Wece
Engaged in Protected Conduct When

Ma leing Verbal Complaints, and Filing
Orievances AS G\leged and re incorporated

ly reference in Paragea ehs +5, q- il, Iv, 20, 25,
2%, 20,22, 34, 39, YO, 74, Yb-4T, $2, 54, S658 62, 64,66, 7-74).

B) Adverse Action

90) Plainkffs Claim that Defendants took
Adverse actions against these Plaintffs
by either Pacticipating in the Qassing and
Pepper Spraying, or Guthorized the tear
QAassing and Perrec SPCAayING , and Not
Cleaning the Cell te get rid of the

Chemicals as alleged and FeincorPorated
by reference in Pacagraehs FF 1-4 (2-13, s2-S3/.

1g.
Case 2:21-cv-00136-RJJ-MV ECF No.1, PagelD.19 Filed 03/02/21 Page 19 of 26

C) Proximity

81) PlainhfFs Claim That 1+ Could be
inferced that because Plaintiffs Were

filing AMeVances, and making Verbal

Complaints, That Nelendants jnatrectly

gassed and Perper Sprayed these Plaintitts
AS alleged and Ceincorgerated by Ceference

in Facagcaehs $e [[ 12-27, 37-42, $2-55, SE, 63,
67, 76].

CAUSE OF ACTION (1)
Eighth Amendment Constitutional

Violation

. Delibecate Indifference
Denial of Medical Treatment

 

A) Ob3sective Component:

$2) Plaintiffs Claim that beth asthma
and the Covid-!4 Virvs, are Seriovs
and Jointly are Particularly Serious

QS they both Can have advecse elects
on Plants Pespicatory System.

14.
Case 2:21-cv-00136-RJJ-MV ECF No.1, PagelD.20 Filed 03/02/21 Page 20 of 26

$3) Plaintffs Claim that both asthma, anol the
Covid-14 Virus, are Well Anown +o have

damaging effects ona respiratory Sy5tem,
Which Cavse difficulty with breathing along
tuith Other Side etfects.

B) Subsect ve Comeonent:

84) Plaintiffs Claim that Defendants Anew or
Should have nown that gassing and Pepper
Spraying these Plaintffs eithec directly or
indirectly Wovld Cavse Serious medical

Con dition z

35) Plainttfs Claim that Defendants Aneco or

Should have PRnown that Plaintiffs were
Positive Loith Covid - (9 Virus. ldhich iS aA
Virus thar atkacks the Ceseiratory System.
Which makes it difficolt +o breathe and
that Gassing and Perprec Seraying a Person

Who has asthma and Covidl-!4, Weuld either
Ferggec or Compound Q Person's breathing Froblems.

20.
Case 2:21-cv-00136-RJJ-MV ECF No.1, PagelD.21 Filed 03/02/21 Page 21 of 26

8b) Plaintffs Claim that Defendants
new Or Shoolal have Anoun that these

Plainkfts had Covid-l4a. As i+ was
Indicated on a beight red Care Ovt-
Side of Plainhffs Cell area. Coveled
ldith the fact thet Plaintiffs informed
the Defendants Vecbally before hand.

$7) Plain bff Claim that Defendants dais-
Cegarded these facts, and refused te

dlect health Care of the breathing

Problems brovght on by the Gassing
and Pepper Spraying of these Plants.

88) Plaintiffs Claim that Defendants Anew
Of these Secjous medical Conditions,
Or Preceive these Cond tions. ot
SHIl Chose Not to alert health Care

UPON Ceaquests,

Ba) Platwtitts Cllaton that betendents cli'se
Cegarced the fact thet most of the

Plaintiffs had asthma, as Plainti€ts told
Defendants Arectly. Anef as thi's intornration
asindicated on Medical Health Records

INSide the Unit.
a1. !
Case 2:21-cv-00136-RJJ-MV ECF No.1, PagelD.22 Filed 03/02/21 Page 22 of 26

Ae lief Keg Ue sted

Wherefore, Plaintiffs respectfully
requests that this (Court enter judgment:

GO) Granhng All Plaintiffs Named herein
Compensatory damages from All hefendants,
Jointly and Sevecally for Violating
Plainhts’ First Amendment rights in

an amount in excess of $25 000 each.

q\) Granting A\\ Plainttts Ponitive clamages
from All Defendants for Violating Plaintitts’

Ficst Amendment right s in an amount
in excess Of 425,000 each.

G2) (sranting A\\ Plaintiffs Namecl herein
Compensatory Aamages Lom All Defendants,

Jointly and Severally a Violating
Plaint tes’ Eighth Amendment rights iA
AN amount iN €XxCess of &§ 25, 000 each.

22,
Case 2:21-cv-00136-RJJ-MV ECF No. 1, PagelD.23 Filed 03/02/21 Page 23 of 26

q3) Granting Alt Plaintitts Punitive
damages from All Defendants for
Violating Plain tfts Eighth Amendment
Rights In an amount i'n excess of

$25,000 each.

94) A Socy trial on al) +sSSsues
triable ly a jury.

GS) Plants Costs rn this Sort.

Ab) Any re lvef this Couct deems,
Just, Proper and equitable on

A\\ Plants behalt,

Date: 2/25/ 202

(s) Voce Westar. (s) hb LMimr

Norwood Withers Poon Ra nop Williams

   

 

$-54/29241 FF 688523
(s) | pact | ates — (s) 4 “ay
Devonte Dorsey Keith Thomas
+ 9670349 #436056

Ze
GS . eee ECE NCS) ee Ap rn enh 24 of 26

 

Mic heel Ae\ly Demelie “Vhompk ins
AE ANQWe4 #e S15325
CS) ; C35 OC. W/, bre
Jasors Reaqams Chyvicstophex “Taylor
aN Sanka % YOORS1E

 

 

 

ook b—— (3) Sonos M1. = ©
Knvel eo yal)
af\en VYVS Coy +e esis

 

He VADOUY
cS) 3) we —
Avdtonio 14 ylov A rony Wallace
He GISEBYY ae “\OSEAE

—

Oliver UWebblt
HK WZAABEZD

CS

\Vev Sicodion
(Ve, Me aloe \isted PloiwdiCc de clowe Mgt
ne. cloove —Sokemarde, OKRA ATUS ONd Connect. Undex
She penalty, of PSA PUSuart to 2 USC. Gd.

me Mne albove Sianed Sranatrures

 

24.

 
 

Case 2:21-cv-00136-RJJ-MV E

| N ORWOOD Warne RSPOON

| Inmate \umece: 484724 |

| Marquette Beancr Fetson)

1960 OS, Highway 41 South
Macquete, Mr, HARSC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unrten
o WESTER
Oe¢e ice C

Soa 202 {i
MEN | Meese
7 iss

WARE 02 1P ~$ 0G 007 71 70°
ez 0000922689 MAR 01 2021
E MAILED FROM ZIP CODE 49855

bE

eS

je Ne
td ape Vi

 

 
